Exhibit 10.1

Execution Version

AMENDMENT NO. 12

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 12 TO CREDIT AGREEMENT (this “Amendment” or “Amendment
No. 12”), dated as of December 14, 2011, is by and among BALDWIN TECHNOLOGY
COMPANY, INC., a Delaware corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH,
a German company (“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”),
BALDWIN OXY-DRY GMBH (formerly known as “OXY-DRY MASCHINEN GMBH”), a German
company (“Oxy-Dry GmbH”, and, collectively with the Parent, Newco and BGG, the
“Borrowers”), the other Credit Parties (as defined in the Guaranty and
Collateral Agreement (as defined below)) a party hereto, the Lenders (as defined
in the Credit Agreement referred to below) signatory hereto and BANK OF AMERICA,
N.A., a national banking association (as successor-by-merger to LASALLE BANK
NATIONAL ASSOCIATION), in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS

A. The Borrowers, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of November 21, 2006, as amended by that
certain (i) Amendment to Credit Agreement dated as of December 29, 2006,
(ii) Waiver, Consent and Amendment No. 2, dated as of April 18, 2007,
(iii) Waiver, Consent and Amendment No. 3 to Credit Agreement dated as of
January 3, 2008, (iv) Amendment No. 4 to Credit Agreement dated as of
February 26, 2008, (v) Modification and Limited Waiver Agreement dated as of
March 31, 2009, as amended and restated as of May 15, 2009 and amended on
June 22, 2009 (such Modification and Limited Waiver Agreement, as so amended and
restated and as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Modification and
Limited Waiver”), (vi) Waiver and Amendment No. 5 to Credit Agreement dated as
of July 31, 2009 (“Amendment No. 5”), (vii) Waiver and Amendment No. 6 dated as
of May 12, 2010, (viii) Waiver and Amendment No. 7 dated as of June 9, 2010,
(ix) Amendment No. 8 to Credit Agreement dated as of September 28, 2010
(“Amendment No. 8”), (x) Amendment No. 9 to Credit Agreement dated as of
September 29, 2010 (“Amendment No. 9”), (xi) Waiver and Amendment No. 10 to
Credit Agreement dated as of May 16, 2011 (“Amendment No. 10”) and
(xii) Amendment No. 11 to Credit Agreement dated as of October 13, 2011
(“Amendment No. 11”);

B. The term “Credit Agreement” as used in this Amendment shall mean such Credit
Agreement as amended as set forth in paragraph A above;

C. The Guaranty and Collateral Agreement (as defined in the Credit Agreement)
was amended pursuant to (i) Amendment No. 1 to Guaranty and Collateral
Agreement, dated as of June 24, 2009, (ii) Amendment No. 2 to Guaranty and
Collateral Agreement, dated as of February 16, 2010, (iii) Amendment No. 3 to
Guaranty and Collateral Agreement, dated as of June 30, 2010, (iv) Amendment
No. 4 to Guaranty and Collateral Agreement, dated as of May 16, 2011 and
(v) Amendment No. 5 to Guaranty and Collateral Agreement, dated as of June 3,
2011;



--------------------------------------------------------------------------------

D. The Borrowers have requested that Lenders constituting at least the Required
Lenders amend the Credit Agreement to permit the Specified Swedish Facility Sale
(as defined below); and

E. The Required Lenders are willing to agree to permit the Specified Swedish
Facility Sale upon the terms and subject to the conditions set forth in this
Amendment.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement unless otherwise
stated herein.

ARTICLE II

AMENDMENTS

2.01 Amendment to Section 1.1: Addition of New Definition. Section 1.1 of the
Credit Agreement is hereby amended by adding the following new definition (to be
inserted in proper alphabetical order):

Specified Swedish Facility Sale means the sale of the real property located at
Stoerydsvägen 13, 573 42 Tranås, Sweden by the Subsidiary Baldwin Jimek AB, an
entity organized under the laws of Sweden, to Mörcks Grävservice, for a purchase
price (to be paid in full in cash at the closing of the Specified Sweden
Facility Sale) of no less than the Dollar Equivalent of 4,360,000 Swedish Krona
(SEK), which sale shall (a) be consummated no later than December 31, 2011, and
(b) be pursuant to customary terms and documentation.

2.02 Amendment to Section 11.5. Section 11.5(vi) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

(vi) as long as no Event of Default or Unmatured Event of Default then exists or
will arise therefrom, (A) the sale, prior to March 31, 2009, of other assets to
Persons other than Affiliates at arms length terms provided that the Net Cash
Proceeds thereof do not exceed (in the aggregate) $2,000,000 in any Fiscal Year
and the Net Cash Proceeds are applied pursuant to Section 6.2.2 to the extent
required thereunder and (B) the Specified Swedish Facility Sale provided that
the Net Cash Proceeds of the Specified Swedish Facility Sale are used by Baldwin
Jimek AB for working capital purposes;

 

-2-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions to Effectiveness. The effectiveness of the amendments set forth
in Article II above is subject to the satisfaction (by no later than
December 16, 2011 unless the Administrative Agent extends such date) of the
following conditions precedent, unless specifically waived in writing by the
Administrative Agent:

(a) The Administrative Agent shall have received the following documents, each
in form and substance satisfactory to the Administrative Agent and its legal
counsel:

(i) this Amendment duly executed by Borrowers and the other Credit Parties and
Lenders constituting at least the Required Lenders; and

(ii) such other documents (if any) as reasonably requested by the Administrative
Agent;

(b) [Reserved]; and

(c) Borrowers shall have paid all legal costs and expenses of the Administrative
Agent incurred as of the date hereof including without limitation the following
legal fees of Finn Dixon & Herling LLP: $7,729.25.

ARTICLE IV

NO WAIVER

4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Administrative Agent or the Lenders of any covenant or provision
of the Credit Agreement, the Guaranty and Collateral Agreement, this Amendment,
the other Loan Documents, or of any other contract or instrument among the
Borrowers and/or the other Credit Parties, as the case may be, and the
Administrative Agent and/or the Lenders (and/or their respective Affiliates), as
the case may be, and the failure of the Administrative Agent and/or Lenders
(and/or their respective Affiliates) at any time or times hereafter to require
strict performance by the Borrowers and/or the other Credit Parties of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent and the Lenders (or their respective Affiliates) to
thereafter demand strict compliance therewith.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; CONFIRMATIONS

5.01 Ratifications; etc. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
Credit Agreement and the other Loan Documents. The Borrowers (and other Credit
Parties) agree to execute and deliver such further documents as the
Administrative Agent may reasonably request in order to eliminate any such
inconsistency, correct any errors, or to further carry out the intent and
purposes of this Amendment or any related document. The terms and provisions of
the Credit Agreement and the other Loan Documents, as amended hereby, are
ratified and confirmed and shall continue in full force and effect. For the
avoidance of doubt, this Amendment and all prior amendments to the

 

-3-



--------------------------------------------------------------------------------

Credit Agreement shall be considered Loan Documents. The Borrowers, the other
Credit Parties, the Lenders and the Administrative Agent agree that the Credit
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding obligations of the parties thereto, enforceable against
such parties in accordance with their respective terms. Without limiting the
generality of the foregoing, the Borrowers and the other Credit Parties hereby
confirm and agree that (a) all Liens under the Collateral Documents (as amended)
remain in full force and effect (as so amended) and (b) the guaranty obligations
and other obligations of the Borrowers and all other Credit Parties under the
Guaranty and Collateral Agreement (and other applicable Collateral Documents),
as amended, remain in full force and effect (as so amended) and (as set forth in
the Guaranty and Collateral Agreement) such guaranties and Liens (and other
obligations), under the Guaranty and Collateral Agreement shall not be impaired
or otherwise limited by any waiver or modification set forth in this Amendment
(and nothing contained in this Amendment shall, or shall be interpreted to,
create a custom, course of dealing or other agreement or arrangement by which
the consent or confirmation of any Credit Party to any modification or waiver is
required in order to keep any obligations (with respect to any guarantee,
granting of Liens or otherwise) under the Guaranty and Collateral Agreement (and
other applicable Collateral Documents) in full force and effect, it being agreed
that no such consent or confirmation is necessary or required in order to keep
such obligations in full force and effect. Without limiting the generality of
the foregoing (or of Section 1.2(e) of the Credit Agreement), it is hereby
confirmed and agreed that any reference in the Loan Documents to any Note shall
include all amendments, restatements, supplements and other modifications
thereto and any Notes issued under Section 15.6.1 of the Credit Agreement and/or
other Notes in substitution or replacement of any Note(s). Any breach of any
representation, warranty, covenant, agreement or confirmation set forth in this
Amendment by any Borrower or any other Credit Party shall be deemed to
constitute an Event of Default under the Credit Agreement.

5.02 Representations and Warranties. Each of the Borrowers and the other Credit
Parties hereby represents and warrants to the Administrative Agent and the
Lenders that (a) the execution, delivery and performance of this Amendment and
any and all Loan Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate (or other applicable organization)
action on the part of such Borrower or other Credit Party, as the case may be,
and will not violate the charter, by-laws or other organizational documents of
such Borrower or other Credit Party; (b) the representations and warranties of
such Borrower or other Credit Party, as the case may be, contained in any Loan
Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
(c) after giving effect to the amendments set forth herein, no Event of Default
or Unmatured Event of Default under the Credit Agreement has occurred and is
continuing; and (d) no Credit Party that is party to the Guaranty and Collateral
Agreement has changed its legal name since November 21, 2006 except (i) Newco
changed its name from Mainsee 430. VV GmbH to Baldwin Germany Holding GmbH,
(ii) Oxy-Dry GmbH changed its name from Oxy-Dry Maschinen GmbH to Baldwin
Oxy-Dry GmbH, (iii) Baldwin Southeast Asia Corporation changed its name from
Oxy-Dry Asia Pacific, Inc and (iv) Baldwin Rockford Corporation has merged with
and into Baldwin Americas

 

-4-



--------------------------------------------------------------------------------

Corporation. The Borrowers and the other Credit Parties acknowledge and agree
that all unpaid principal of, and accrued and unpaid interest under, each of the
Loans (and any reimbursement obligations with respect to any Letters of Credit
and any other outstanding Obligations) is justly owed without claim,
counterclaim, cross-complaint, offset, defense or other reduction of any kind
against the Lenders or the Administrative Agent. The Parent acknowledges and
agrees that each Warrant constitutes the legal, valid and binding obligation of
the Parent, enforceable against the Parent in accordance with its respective
terms and Parent has no claims, counterclaims, cross-complaints, offsets,
defenses or other reduction of any kind with respect to its respective
obligations thereunder.

5.03 Confirmations. All confirmations and agreements set forth in Sections 7.03,
7.04 and 7.05 of Amendment No. 5 remain in full force and effect.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Amendment,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents.

6.02 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.03 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or Credit Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. It is
acknowledged and agreed that Bank of America, N.A., has, as successor by merger
to LaSalle Bank National Association, succeeded to all of the respective rights
and duties of LaSalle Bank National Association as a Lender (including without
limitation as the Issuing Lender) and as the Administrative Agent under the Loan
Documents.

6.04 Certain Costs and Expenses. Without in any way limiting the generality of
Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment or any
related documents (it is understood and agreed that the $7,729.25 of legal fees
and disbursements referred to in Section 3.01(c) above include such legal fees
of Finn Dixon & Herling LLP through the date hereof and that the Parent shall be
responsible for (and promptly pay upon presentation of invoices by Finn Dixon &
Herling LLP) any fees or disbursements of Finn Dixon & Herling LLP incurred
after the date hereof) or any future waiver or modification (or proposed
modification or waiver whether or not consummated), if any, of any Loan
Document(s) or Warrants or any related documents (provided that Parent shall not
have to

 

-5-



--------------------------------------------------------------------------------

pay the allocable costs of internal legal services of the Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment; provided it is understood and agreed that this parenthetical phrase
shall not, and shall not be interpreted to, limit the right of the
Administrative Agent or any Lender to receive the allocable costs of internal
legal services with respect to agreements or matters other than the preparation,
negotiation, execution and delivery of this Amendment), (ii) promptly pay the
reasonable fees and disbursements, if any, of any legal counsel retained by any
of the Lenders in connection with the review or negotiation of the Eleventh
Amendment Additional Warrants or any related warrant document, and
(iii) promptly pay all fees of Capstone (as defined in the Modification and
Limited Waiver) incurred (at any time) by the Administrative Agent whether such
fees relate to the Refinancing (as defined in Amendment No. 11), discussions
with the Loan Parties, the Investment Banker as defined in Amendment No. 11 (in
the case of the Investment Banker, with respect to matters relating solely to
the Refinancing), the Lenders or the Administrative Agent, updates to the
Lenders or the Administrative Agent, the review of projections or the audit
report and financial statements referred to in Section 5.01(g) of Amendment
No. 10 or other financial matters, or any other matters relating to the Loan
Parties and/or Subsidiaries (it is understood and agreed that there are, as of
the date of this Amendment, fees of Capstone which have been incurred but not
reimbursed by the Parent and that the Parent shall be responsible for (and
promptly pay upon presentation of invoices by Capstone) any such fees and also
any fees of Capstone incurred after the date hereof). The obligations of the
Parent under this Section 9.04 shall be considered part of the Parent’s
obligations under Section 15.5 of the Credit Agreement. The Borrowers and other
Credit Parties hereby agree that all findings and conclusions and other work
product of Capstone shall be protected by the attorney-client privilege and
shall not be subject to review or discovery by the Borrowers or any other Credit
Party.

6.05 Counterparts. This Amendment may be executed and delivered by facsimile,
portable document format (“.pdf”), Tagged Image File Format (“.TIFF”) or other
electronic means of delivery and in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.

6.06 Preliminary Statements. The Preliminary Statements set forth in this
Amendment are accurate and shall form a substantive part of the agreement of the
parties hereto.

6.07 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other (or, in the case of the Warrants, the relationship is
that the Parent is the issuer, and the applicable Lender is the holder, of the
applicable Warrant). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Amendment or any of the other Loan
Documents or the Warrants or any related documents, and the relationship between
the Borrowers and other Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor (or, in the case of the Warrants, the
relationship

 

-6-



--------------------------------------------------------------------------------

is that the Parent is the issuer, and the applicable Lender is the holder, of
the applicable Warrant). The Borrowers and other Credit Parties acknowledge that
they have been advised by counsel in the negotiation, execution and delivery of
this Amendment and the other Loan Documents and the Warrants and any related
documents. No joint venture or partnership is created hereby or by the other
Loan Documents or by the Warrants or related documents or otherwise exists by
virtue of the transactions contemplated hereby or by the other Loan Documents
(or the Warrants or related documents) among the Lenders or among the Borrowers
(and other Credit Parties) and the Lenders (or the Agent). It is acknowledged
and agreed by all Lenders that each Lender is the owner of its individual
Warrants which individual Warrants are exercisable by such Lender at its own
election. No other Lender (or the Administrative Agent) has any obligations with
respect to the Warrants issued to any other Lender or for the performance or
content of any Warrants issued to any other Lender.

6.09 Time is of the Essence. The parties hereto (i) have agreed specifically
with regard to the times for performance set forth herein and in the other Loan
Documents and (ii) acknowledge and agree such times are material to this
Amendment and the other Loan Documents. Therefore, time is of the essence with
respect to this Agreement and the other Loan Documents.

6.10 Jury Trial; Indemnification. Without limiting the generality of Sections
15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby agreed that
the terms and provisions of such Sections shall apply to this Amendment and any
transaction or matter contemplated by, in connection with or arising out of this
Amendment.

6.11 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO (EXCEPT AS EXPRESSLY SET FORTH IN ANY SUCH AGREEMENT) SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

6.12 Final Agreement. THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER
LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. WITHOUT LIMITING THE GENERALITY OF THE

 

-7-



--------------------------------------------------------------------------------

FOREGOING, THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT
(1) THERE IS NO ORAL AGREEMENT AS TO ANY EXTENSION OF THE TERMINATION DATE OR
FOR THE EXTENSION OF ANY OTHER DATE FOR THE PAYMENT OF ANY OBLIGATIONS (OR FOR
ANY EXTENSION OF ANY DATE FOR THE TERMINATION OF ANY COMMITMENTS) AND (2) NO
FAILURE OF THE PARENT OR ANY OF THE OTHER CREDIT PARTIES TO OBTAIN THE
REFINANCING (REGARDLESS OF WHETHER OR NOT THE PARENT HAS USED ITS REASONABLE
BEST EFFORTS TO OBTAIN THE REFINANCING) SHALL EXCUSE, OR DELAY THE PAYMENT OF
ANY OF THE OBLIGATIONS WHEN DUE UNDER THE TERMS OF THE LOAN DOCUMENTS (OR, IN
THE CASE OF OBLIGATIONS CONSISTING OF BANK PRODUCT OBLIGATIONS, UNDER THE TERMS
OF THE DOCUMENTS EVIDENCING SUCH BANK PRODUCT OBLIGATIONS). NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
REQUIRED LENDERS AND (WITH RESPECT TO MATTERS AFFECTING THE ADMINISTRATIVE
AGENT) THE ADMINISTRATIVE AGENT AND (WITH RESPECT TO MATTERS AFFECTING THE
ISSUING LENDER) THE ISSUING LENDER.

6.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT (INCLUDING ANY
HEDGING AGREEMENT) WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR
RESPECTIVE AFFILIATES OR UNDER THE WARRANTS OR ANY RELATED DOCUMENT AND/OR
(B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR RESPECTIVE
AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER CREDIT PARTY
MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT, LENDERS, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR OTHERWISE IN ANY WAY
RELATING IN ANY WAY TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, HEDGING
AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, THE WARRANTS OR ANY RELATED
DOCUMENT, ANY OTHER TRANSACTION CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS,
OR ANY ACTION OR OMISSION OF THE

 

-8-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR OTHERWISE IN ANY WAY RELATING TO ANY
OF THE FOREGOING DOCUMENTS. THE BORROWERS AND OTHER CREDIT PARTIES EXPRESSLY
WAIVE ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY(IES) DOES NOT KNOW
OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY SUCH PARTY, MUST OR MIGHT HAVE MATERIALLY AFFECTED SUCH
PARTY’S SETTLEMENT WITH THE RELEASED PARTIES. NOTHING CONTAINED IN THIS
PARAGRAPH SHALL, OR SHALL BE INTERPRETED TO, IMPAIR ANY RIGHTS OF ANY BORROWER
(OR OTHER CREDIT PARTY) WITH RESPECT TO ANY DEPOSIT OR OTHER BANK ACCOUNTS OF
SUCH BORROWER OR OTHER CREDIT PARTY (OR ANY OF THEIR RESPECTIVE SUBSIDIARIES)
WITH ANY LENDER OR THE ADMINISTRATIVE AGENT.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

BALDWIN TECHNOLOGY COMPANY, INC. By:  

/s/ Mark T. Becker

  Name: Mark T. Becker   Title: President and CEO BALDWIN GERMANY HOLDING GMBH
By:  

/s/ Mark T. Becker

  Name:   Mark T. Becker   Title:   Geschaftsfuhrer BALDWIN GERMANY GMBH By:  

/s/ Mark T. Becker

  Name:   Mark T. Becker   Title:   Geschaftsfuhrer BALDWIN OXY-DRY GMBH
(formerly known as OXY-DRY MASCHINEN GMBH) By:  

/s/ Mark T. Becker

  Name:   Mark T. Becker   Title:   Geschaftsfuhrer

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

BALDWIN GRAPHIC SYSTEMS, INC. By:  

/s/ Leon Richards

Name:   Leon Richards Title:   Treasurer OXY-DRY U.K., INC.

By:  

/s/ Leon Richards

Name:   Leon Richards Title:   Vice President BALDWIN SOUTHEAST ASIA CORPORATION
(formerly known as Oxy-Dry Asia Pacific, Inc.)

By:  

/s/ Leon Richards

Name:   Leon Richards Title:   Vice President and Treasurer BALDWIN AMERICAS
CORPORATION

By:  

/s/ Leon Richards

Name:   Leon Richards Title:   Vice President and Treasurer BALDWIN ASIA PACIFIC
CORPORATION

By:  

/s/ Leon Richards

Name:   Leon Richards Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

MTC TRADING COMPANY By:  

/s/ Mark T. Becker

Name:   Mark T. Becker Title:   President OXY-DRY CORPORATION

By:  

/s/ Mark T. Becker

Name:   Mark T. Becker Title:   President BALDWIN EUROPE CONSOLIDATED INC.

By:  

/s/ Mark T. Becker

Name:   Mark T. Becker Title:   President

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

BALDWIN EUROPE CONSOLIDATED B.V. By: Baldwin Graphic Equipment BV By:  

/s/ Mark T. Becker

Name(s): Mark T. Becker Title: Managing Director By:  

/s/ Jacobus Willems

Name(s): Jacobus Willems Title: Managing Director BALDWIN GRAPHIC EQUIPMENT B.V.
By:  

/s/ Mark T. Becker

Name(s): Mark T. Becker Title: Managing Director By:  

/s/ Jacobus Willems

Name(s): Jacobus Willems Title: Managing Director HORIZON LAMPS, INC. By:  

/s/ Leon Richards

Name: Leon Richards Title: Treasurer

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Roberto Salazar

Name: Roberto Salazar Title: Vice President BANK OF AMERICA, N.A., as Lender By:
 

/s/ Anthony D. Healey

Name: Anthony D. Healey Title: Senior Vice President

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Stephen Corcoran

Name: Stephen Corcoran Title: Senior Vice President

 

[Signature Page to Amendment No. 12 to Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Lender By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 12 to Credit Agreement]